Citation Nr: 1441262	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  11-28 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for a left shoulder disability.

2. Entitlement to an initial rating in excess of 10 percent for a right knee disability.

3. Entitlement to an initial compensable rating for a left knee disability.

4. Entitlement to an initial compensable rating for plantar fasciitis of the left foot.

5. Entitlement to an initial compensable rating for residuals of an injury to the ring finger of the left hand.



ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel

INTRODUCTION

The Veteran served on active duty from May 1990 to August 2010.

This matter is on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.   

This appeal is comprised of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future evidence should be incorporated into the Veteran's VBMS file.  

It appears that the issues of entitlement to service connection for a back and cervical spine (neck) disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 


FINDINGS OF FACT

1. The Veteran's service-connected right shoulder disability was manifested by pain upon motion; favorable ankylosis of the scapulohumeral joint, limitation of motion to the shoulder level, infrequent episodes of dislocation of the humeral joint with guarding of movement to the shoulder level or dislocation of the shoulder or scapula has not been shown.

2. The Veteran's bilateral knee symptoms have been characterized by pain in motion; limitation of extension or flexion to a compensable degree, any sort of instability and any trauma to the semilunar cartilage has not been shown.  

3. The Veteran's left foot symptoms have been characterized by the need for shoe inserts and pain upon palpation; severe flatfoot with objective evidence of marked deformity, accentuated pain on manipulation and use, swelling or characteristic callosities have not been shown.

4. The noncompensable rating assigned for the Veteran's left ring finger disability is the highest schedular rating allowable.  


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.71a, Diagnostic Codes (DC) 5201-5203 (2013).  

2. The criteria for an initial rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.71a, DCs 5260, 5261, 5256-5259 (2013). 

3.  The criteria for an initial 10 percent rating, but no more, for a left knee disability have been met.  38 U.S.C.A. §§ 1110, 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.71a, DCs 5260, 5261, 5256-5259 (2013).

4. The criteria for an initial 10 percent rating, but no more, for plantar fasciitis of the left foot have been met.  38 U.S.C.A. §§ 1110, 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.71a, DCs 5275, 5284 (2013).

5. The criteria for an initial compensable rating for residuals of an injury to the ring finger of the left hand have not been met.  38 U.S.C.A. §§ 1110, 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.71a, DCs 5227, 5230 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. Part 4 (2013).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2013).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2013); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2013).

Indeed, in cases where a veteran has a noncompensable rating for a musculoskeletal disability, a compensable rating under 38 C.F.R. § 4.59 is for consideration when there is evidence of painful motion even without actual limitation of motion or loss of motion that is non-compensable.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  In other words, a diagnosis of arthritis is not necessary in order for a compensable rating to be warranted based simply on pain.  

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Left Shoulder

The Veteran currently receives a 10 percent rating for his left shoulder disability under 38 C.F.R. § 4.71a, DC 5203 (addressing impairment of the clavicle or scapula).  It is noted at the outset that separate compensable ratings may be for application if there evidence of both dislocation and osteoarthritis of the shoulder if warranted by the evidence of record.  While this issue that has not been specifically addressed in VA regulations, it is explicitly allowed for some other joints.  VAOPGCPREC 23-97 (a claimant who has arthritis and instability of the knee may be rated separately under 38 C.F.R. § 4.71a, DCs 5003 and 5257 or 5258/5259).  The "critical element" however, is that none of the symptoms for any one of these three conditions is duplicative of or overlapping with the symptoms of the other two conditions.  Esteban v. Brown, 6 Vet. App. 259, 292 (1994).

In this case, according to a February 2014 VA examination, arthritis in the shoulder has not been shown upon radiographic imaging.  Therefore, separate ratings are not for application.  Therefore, in order to warrant a rating in excess of 10 percent based on malunion or non-union of the non-dominant shoulder, the evidence must show: 

* Favorable ankylosis of the scapulohumeral joint with abduction to 60 degrees or the ability to reach the mouth or head (20 percent under DC 5200);
* Limitation of motion to the shoulder level (20 percent under DC 5201);
* Infrequent episodes of dislocation of the humeral joint with guarding of movement to the shoulder level (20 percent under DC 5202); or 
* Dislocation of the shoulder or scapula (20 percent under DC 5203). 

See 38 C.F.R. § 4.71a

Based on the evidence of record, a rating in excess of 10 percent is not warranted.  Specifically, the Veteran underwent VA examinations in May 2010 and February 2014 where he complained of tenderness upon palpation, the inability to lift heavy objects and some difficulty sleeping as a result.  However, during both VA examinations, he displayed a minimum flexion of 120 degrees and abduction of 170 degrees, both of which are well above shoulder level.  Moreover, there is no indication of any addition limitation of motion during any outpatient treatment session.  Therefore, a rating in excess of 10 percent is not warranted for the Veteran's left shoulder.  

Knees

The Veteran currently receives a 10 percent disability rating for symptomatic degeneration of the medial meniscus in the right knee and a noncompensable disability rating for arthritis in the left knee.  Both knees were rated under 38 C.F.R. § 4.71a, DC 5260 (2013), which addresses limitation of flexion in the knee.  

As an initial matter, as above, the Board notes that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257 or 5258/5259.  See VAOPGCPREC 23-97.  For example, when a knee disorder was already rated under DC 5257 (addressing lateral instability), a separate rating may be warranted if the Veteran's knee also shows limitation of motion which at least meets the criteria for a zero-percent rating under DC 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more).

Moreover, a separate rating could also be warranted under 38 C.F.R. § 4.59, based on X-ray findings of arthritis with painful motion.  See VAOPGCPREC 9-98; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  In addition, the General Counsel has also held that separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  VAOPGCPREC 09-04.  Therefore, the Board must consider the appropriate rating based on both limitation of motion and instability.  

The Board concludes at the outset that a 10 percent rating is warranted for the Veteran's left knee.  Specifically, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined but not added under DC 5003.  See also Burton v. Shinseki, 25 Vet. App. 1 (2011).  Here, as there has been a diagnosis of arthritis in the left knee, a 10 percent rating is for application.  

Next, the Board considers whether a rating in excess of 10 percent for either of the Veteran's knees based on limitation of motion.  Disabilities under this diagnostic code are rated based on limitation of the affected part in the same manner as arthritis.  

In order to warrant an increased rating either of his knees based solely on limitation of motion, the evidence must show: 
* Limitation of flexion to 30 degrees (20 percent under DC 5260); 
* Limitation of extension to 15 degrees (20 percent under DC 5261); 
* Limitation of flexion to 45 degrees and limitation of extension to 15 degrees (two separate 10 percent ratings under DCs 5260 and 5261, respectively); or
* Favorable ankylosis of the knee at full extension or in slight flexion between 0 and 10 degrees (30 percent under DC 5256). 

See 38 C.F.R. § 4.71a (2013).

After a review of the pertinent evidence, the Board determines that a rating in excess of 10 percent is not warranted for either knee based on limitation of motion
Specifically, at a VA examination in May 2010, he stated that has to ice his knees and keep them elevated.  Pain was aggravated by activities such as prolonged activities such as weightbearing or squatting.  At a subsequent VA examination in February 2014, he stated that he has more constant pain in the left knee which was increased when climbing stairs or similar activity, and that the right knee pain was intermittent.  

On both examinations, however, his range of motion was at worst 120 degrees of flexion, and he demonstrated full extension on every occasion.  Moreover, there is no indication during any of his outpatient treatment that his range of motion was more limiting.  Therefore, a rating in excess of 10 percent is not warranted for either knee.  

Next, the Board considers whether a separate compensable rating is warranted for either knee based on instability or cartilage symptoms.  In order to warrant a separate rating for this type of disorder, the evidence must show: 

* Removal of the semilunar cartilage with residual symptoms (10 percent under DC 5259); 
* Dislocation of the semilunar cartilage with frequent episodes of "locking," pain and effusion in the joint (20 percent under DC 5258); or 
* Recurrent subluxation or lateral instability (under DC 5257; 10 percent for slight symptoms, 20percent for moderate symptoms, and 30 percent for severe symptoms). 

See 38 C.F.R. § 4.71a.

The Board finds that a separate rating based on injury to the semilunar cartilage or for recurrent subluxation or lateral instability is not warranted.  Specifically, at the May 2010 VA examination, there was an indication of "possible ligament instability" based on pain during medial and lateral testing.  

The Board has carefully considered this issue in detail.  However, the anterior and posterior drawer testing was normal.  Moreover, at a VA examination in February 2014, undertake to fully address this question, his joint stability testing was again observed to be normal.  Finally, where there has been some apparent degeneration of the medial meniscus in the right knee, there has been no clinical evidence of actual dislocation or removal of the semilunar cartilage.  Therefore, a separating compensable rating based on instability is not warranted. 

Left Foot

The Veteran is currently assigned a noncompensable rating for plantar fasciitis in his left foot under 38 C.F.R. § 4.71a, DC 5020 (addressing synovitis).  Based on the evidence of record, the Board determines that this is not the most applicable diagnostic code for plantar fasciitis.  Rather, the most appropriate diagnostic code is 
38 C.F.R. § 4.71a, DC 5276 (2013).  

Under this Diagnostic Code, a 10 percent rating is warranted for bilateral or unilateral moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo-achillis, and pain on manipulation and use of the feet.  A 20 percent rating (unilateral) or 30 percent rating (bilateral) is warranted for severe flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  

Foot disorders may also be rated under 38 C.F.R. § 4.71a, DC 5284, which provides a 10 percent rating for a "moderate" disability of the foot and a 20 percent rating for a disability of the foot that is "moderately severe."  

Based on the evidence of record, a separate compensable rating is warranted for the plantar fasciitis in the Veteran's left foot.  Specifically, at his VA examination in May 2010, he complained of pain with prolonged standing and walking any sort of distance.  Moreover, at his more-recent VA examination in February 2014, he stated that he needs arch supports to alleviate the pain, and pain was observed upon palpation.  Moreover, radiographic imaging revealed a hypertrophic spur at the insertion of the Achilles tendon.  Therefore, a 10 percent rating is warranted on this basis.

However, a rating in excess of 10 percent is not warranted, as "severe flatfoot" or objective evidence of marked deformity has not been shown.  Specifically, at the VA examination in May 2010, the Veteran denied any significant functional or activity limitations from this condition.  Moreover, he indicated that his orthotics have been helpful to alleviate symptoms.  At his more recent VA examination in February 2014, he indicated that his flare-ups were present only once or twice a month.  

Finally, while there is some pain and tenderness, the Board finds that those symptoms do not rise to the level of a foot injury that is "moderately severe" in nature, as the Veteran's plantar fasciitis does not appear to lead to marked physical limitation.  Therefore, as there have been indications of pain upon use and manipulation, a separate 10 percent rating, but no more, is warranted for the plantar fasciitis in the Veteran's left foot.  

Left Hand

The Veteran currently has a noncompensable disability rating for residuals of an injury to the ring finger on his left hand under 38 C.F.R. § 4.71a, DC 5230 (2013).  Disabilities under this diagnostic code are rated on limitation of the affected part which, for fingers, is DCs 5216-5230.  These diagnostic codes provide for various compensable disability ratings based on limitation or ankylosis of single or multiple digits of the hand.  

In this case, however, the evidence has been consistent that the Veteran's symptoms are limited to only the ring finger of the left hand.  When a disability is limited to only the ring finger, a noncompensable rating is the highest available rating allowable by law.  See 38 C.F.R. § 4.71a, DCs 5227 and 5230 (2013).  Moreover, the evidence does not indicate that any other diagnostic code may be potentially applicable.  Therefore, an initial compensable rating is not warranted for this disability.  

In considering the severity of the Veteran's musculoskeletal disabilities, the Board has also considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the Board finds that ratings in excess of those already assigned are not warranted on the basis of functional loss due to pain or weakness in this case.  Specifically, the Board has taken the most restrictive ranges of motion observed and has applied the Veteran's symptoms to the relevant rating criteria in the most favorable way possible.  

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his disabilities are worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his disabilities according to the appropriate diagnostic codes.

On the other hand, such competent evidence concerning the nature and extent of the Veteran's musculoskeletal disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, in view of the Board's responsibility to consider functional loss when assigning the appropriate rating for musculoskeletal disorders, the applicable diagnostic codes are already interpreted so broadly such that it is virtually impossible that any potential symptom would not be contemplated.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 (2013); see also DeLuca, 8 Vet. App. at 202.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  Further, the record, including statements of the Veteran and medical professionals, does not show that these disabilities interact in a manner to make his disability picture an exceptional one and to require referral for extraschedular consideration based on the collective effect of his service-connected disabilities.  See Johnson v. McDonald, ---F.3d----, No. 2013-7104, 2014 WL 3844196, (Fed. Cir. August 06, 2014).  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on evidence of record, the Board determines that a 10 percent rating, but no more, is warranted for the Veteran's left knee and left foot disabilities.  However, ratings in excess of 10 percent for the knees, left foot and left shoulder, as well as a compensable rating for the ring finger on the left hand, are not warranted.  The appeal is denied to this extent.



VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the Veteran has not alleged prejudice with respect to notice, as is required, and none is found by the Board.  Indeed, the Veteran's claim arises from his disagreement with the initial rating following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in notice is not prejudicial.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  Namely, the Board has obtained all relevant treatment records and finds that there is no additional information necessary to adjudicate the claim.  Moreover, VA examinations were obtained, which the Board finds adequate for adjudication purposes.  

No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

An initial rating in excess of 10 percent for a left shoulder disability is denied.

An initial rating in excess of 10 percent for a right knee disability is denied.

An initial 10 percent rating, but no more, for a left knee disability is granted, subject to the regulations governing the payment of monetary awards.  
 
An initial 10 percent rating, but no more, for plantar fasciitis of the left foot is granted, subject to the regulations governing the payment of monetary awards.  

An initial compensable rating for residuals of an injury to the ring finger of the left hand is denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


